El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
El presente caso requiere que resolvamos por primera vez cúal es el alcance de los términos del Art. 109 del Có-digo Civil de Puerto Rico, 31 L.P.R.A. see. 385, que limitan la pensión alimenticia del ex cónyuge a una cuarta parte de los ingresos, rentas o sueldos del alimentante.
El 19 de diciembre de 1990, el Tribunal Superior, Sala de Aguadilla, decretó el divorcio de las partes, imponién-dole al peticionario una pensión alimenticia a favor de su ex cónyuge de $800 mensuales. El 14 de enero de 1991 el peticionario solicitó que se rebajase la pensión aludida por no guardar proporción con sus ingresos. En la declaración jurada que acompañaba su solicitud de rebaja, el peticio-nario indicó que aunque su ingreso bruto mensual era de *298$3,599.79, su ingreso neto era sólo de $2,527.16, y que te-nía gastos fijos de $1,836.18, sobrándole sólo $690.98 para atender la pensión de su ex cónyuge. El 18 de julio de 1991 el tribunal de instancia denegó la solicitud de rebaja, por lo que el peticionario oportunamente presentó una moción de reconsideración alegando que la pensión fijada excedía el límite máximo establecido por el Art. 109 del Código Civil, supra. El tribunal de instancia denegó la reconsideración y el peticionario acudió a nos mediante un recurso de certio-rari impugnando la pensión aludida por ser contraria a lo dispuesto en el referido Art. 109. Concedimos treinta (30) días a la parte recurrida para mostrar causa por la cual no debía reducirse su pensión alimenticia conforme a lo dis-puesto por el citado artículo. Habiendo contestado el recu-rrido nuestro requerimiento, por las razones expuestas a continuación confirmamos la sentencia dé instancia.
HH ¡-H
Debemos comenzar reiterando que el Art. 109, supra, llegó a nuestro Código Civil procedente del Art. 160 del Código Civil del estado de Louisiana. 31 L.P.R.A. sec. 385n; Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981); Magee v. Alberro, 126 D.P.R. 228 (1990). No conocemos precisa-mente los motivos legislativos que impulsaron su adopción original en Puerto Rico, pero es claro que su adopción res-pondió, en general, al mandato del Congreso en 1900 de que las instituciones jurídicas de Puerto Rico estuviesen en más estrecha armonía con el sistema legal americano. Hasta el 1ro de marzo de 1902 rigió en el país el Art. 73 del Código Civil de España, que le reconocía a la mujer dere-cho a alimentos en casos de divorcio, sin imponer cuotas o límites fijos a los mismos. Las disposiciones del referido Art. 73 del Código Civil español fueron suplantadas luego del cambio de soberanía, al entrar en vigor en la isla el Proyecto de Código Civil preparado por la Comisión de Re-*299visión creada bajo el Acta Foraker para ajustar las leyes de Puerto Rico a las exigencias del nuevo régimen.
Como señala Vázquez Bote, parafraseando a Muñoz Morales, la llamada revisión de 1902 tuvo como resultado que el Código Civil de Puerto Rico sufriera la influencia del criterio norteamericano irrazonablemente. Se llevaron a cabo modificaciones que, “aunque venidas del Código [CJivil de Lousiana, no parangonaban con el Código [C]ivil de Puerto Rico, rompiendo su unidad sistemática, siendo, de otro lado, innecesarias. Igualmente, se introdujeron, sin necesidad alguna, preceptos ajenos a la peculiar forma de ser puertorriqueña ...”. E. Vázquez Bote, Derecho Civil de Puerto Rico, San Juan, Eds. Jurídicas, 1972, T. I, Vol. 1, pág. 135.
Una de las disposiciones que se injertó a nuestro Código Civil como parte de la aludida “revisión” de 1902 fue pre-cisamente el citado Art. 109 que nos ocupa. En Louisiana, el artículo del cual éste fue tomado disponía que la pensión alimenticia del marido a la esposa no excedería de una tercera parte del ingreso del marido. LSA-C.C. Art. 160 (West’s 1993). Inicialmente en Puerto Rico se adoptó el ar-tículo con igual límite de cuantía que en Louisiana. Sin embargo, en 1948 se enmendó el artículo y se redujo el límite máximo a una cuarta parte del ingreso del marido, sin que conste explicación o justificación alguna para tal reducción, ni quien la exigió.
En Louisiana, al interpretarse el alcance del artículo en cuestión, ha prevalecido la interpretación de que el ingreso del alimentante aludido incluye todas sus entradas, rentas y sueldos sin imputársele deducciones por razón de gastos que éste tenga. Es decir, para determinar cuál es la pen-sión máxima que puede pagársele al ex cónyuge se calcula una tercera parte del ingreso bruto del alimentante. En Louisiana se ha tenido muy en mente que si se fuera a determinar dicha pensión dé acuerdo con el ingreso neto del alimentante existiría el riesgo de que éste incurra iñ-*300necesariamente en gastos excesivos para así reducir la cuantía de la pensión. Véanse: Sampognaro v. Sampognaro, 41 So. 2d 456 (1949); Roberts v. Roberts, 145 So.2d 669 (1962); Drapekin v. Drapekin, 185 So.2d 90 (1966); Ballard v. Ballard, 367 So.2d 1220 (1979); Sonfield v. Deluca, 385 So.2d 232 (1980).
HH . H — I h — I
El Art. 109 de nuestro Código Civil, supra, establece una limitación al máximo que puede fijarse por concepto de alimentos, que debemos interpretar de manera flexible. Ya en Milán Rodríguez v. Muñoz, supra, tuvimos que extender sustancialmente el ámbito de protección de este artículo para incluir al ex cónyuge varón en el beneficio de pensión alimenticia, salvando así el craso carácter discriminatorio que tenía de su faz el citado Art. 109. Ahora debemos reconocer que la limitación de la pensión a una cuarta parte de los ingresos del alimentante no es enteramente cónsona con las características esenciales que tiene la institución de alimentos entre parientes en nuestro ordenamiento jurídico. Los alimentos en nuestro Derecho se rigen esencialmente por el principio de proporcionalidad. Se conceden, generalmente, no de acuerdo con cuotas fijas, sino proporcionados al caudal o a las medios del alimentante y a las necesidades del alimentista. Véanse: Falcón v. Cruz, 67 D.P.R. 530 (1947); Montañez v. Rodríguez, 69 D.P.R. 867 (1949); García v. Acevedo, 78 D.P.R. 611 (1955); Brea v. Pardo, 113 D.P.R. 217 (1982); Guadalupe Viera v. Morell, 115 D.P.R. 4 (1983); Rodríguez Avilés v. Rodríguez Beruff, 117 D.P.R. 616 (1986).. La cuota fija contradice el principio de proporcionalidad en aquellos casos donde, disfrutando el alimentante de recursos más que suficientes, no tiene que atender las necesida-*301des legítimas del alimentista empobrecido si estas exceden la cuota fija.
En segundo lugar, como señalamos en Suria v. Fernández Negrón, 101 D.P.R. 316 (1973), la institución de alimentos en nuestro ordenamiento jurídico tiene un carácter dinámico, ya que “se reclaman o se dispensan al ritmo de las circunstancias cambiantes de alimentante y alimentista”. Este carácter dinámico puede ser socavado por la cuota fija en aquellos casos donde las circunstancias del alimentista cambian y se deterioran notablemente pero éste no puede pedir más alimentos del ex cónyuge aun cuando tenga los medios si las nuevas necesidades exceden la cuota fija.
Finalmente, hemos señalado reiteradamente que el asunto de alimentos entre parientes está investido del mayor interés público. Como bien señala Manresa, la obligación de dar alimentos surge del derecho fundamental de todo ser humano a existir y a desarrollar plenamente su personalidad. Por eso es un “ ‘deber altamente social, que no depende de la voluntad del que le tiene, sino que se impone ... como una de las condiciones necesarias de la vida progresiva de la humanidad’ ”. J.M. Manresa y Navarro, Comentarios al Código Civil español, 7ma ed. rev., Madrid, Ed. Reus, 1956, T. I, págs. 782-783. Para poder atender cabalmente este interés apremiante del Estado es menester evitar, en lo posible, la cortapisa que impone una mecánica literal, como es la de la cuota fija.
Por estas razones, al interpretar el Art. 109 de nuestro Código Civil, supra, debe hacerse con flexibilidad, sin ceñirse a conceptos rígidos que impidan o dificulten lograr equitativamente los propósitos importantes que conforman la institución de alimentos en nuestro ordenamiento jurídico.
*302IV
En el caso ante nos, la pensión fijada excedía la cuarta parte del ingreso neto mensual alegado por el peticionario, pero era menor que la cuarta parte del ingreso bruto mensual declarado por éste. Con arreglo a los señalamientos anteriores, resolvemos que la pensión fijada por el tribunal de instancia no excedió los límites fijados por el Art. 109 del Código Civil de Puerto Rico, supra, ya que es menor que la cuarta parte del ingreso bruto del alimentante. (1)

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Rebollo López concurrió con el resultado mediante opinión escrita. El Juez Asociado Se-ñor Hernández Denton concurrió sin opinión escrita.
— O —

 El Art. 109 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 385, literalmente dispone que la pensión alimenticia no podrá exceder “de la cuarta parte de los ingre-sos, rentas o sueldos percibidos”. Si a ello aplicamos lo dispuesto en el Art. 15 del Código Civil, 31 L.P.R.A. sec. 15, a los efectos de que “[1] as palabras de una ley-deben ser generalmente entendidas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”, debemos concluir que no se refiere al ingreso neto del alimentante, sino a todos los ingresos que éste percibe sin hacerle deducción alguna. La acepción general de los vocablos usados en el Art. 109, supra, sobre todo de la manera general en que se usan en dicho artículo, no es igual a la del concepto de “ingreso neto” que es técnico o especializado.